Sub-Item 77I Terms of New or Amended Securities Dreyfus State Municipal Bond Funds - Dreyfus Connecticut Fund (the "Fund") At a meeting held on May 7, 2013, the Board of Trustees of Dreyfus State Municipal Bond Fund (the "Registrant") approved the creation of an additional class of shares, Class Y shares, a description of which appears in the following documents, which are incorporated by reference herein: 1. The sections of the Fund's Prospectus under the headings "Fund Summary – Fees and Expenses," "Fund Summary – Purchase and Sale of Fund Shares," "Shareholder Guide – Choosing a Share Class – Class Y Shares" and "Shareholder Guide – Buying and Selling Shares – How to Buy Shares" and the Fund's Statement of Additional Information under the heading "Shareholder Services" and "Additional Information About Shareholder Services – Exchanges," included in Post-Effective Amendment No. 60 to the Registrant's Registration Statement on Form N-1A, filed with the Securities and Exchange Commission on August 27, 2013, effective as of September 1, 2013 ("Post-Effective Amendment No. 60"). 2. The Registrant's Rule 18f-3 Plan, incorporated by reference to Exhibit (n) of Post-Effective
